Citation Nr: 0705927	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
condition, to include pain in the arms.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for lateral osteophyte 
formation, left elbow.

4.  Entitlement to service connection for right shoulder 
impingement


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had verified active military service from 
December 1977 to February 1978 and May 2002 to June 2002.  
The record appears to show that he had unverified service 
from November 1977 to October 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September and October 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.

 
REMAND

In September 2005, the appellant was notified that he was 
scheduled for a hearing before a Decision Review Officer 
(DRO) at the Baltimore RO on December 8, 2005.  However, in 
November 2005, the RO received a letter from the appellant 
stating that he could not attend the December 8, 2005 hearing 
and requesting that his hearing be rescheduled for a new 
date.  

A review of the record reflects that such hearing was never 
rescheduled, or that the appellant's request for such a 
hearing was ever withdrawn.  Pursuant to 38 C.F.R. § 3.103(c) 
(2006), a hearing on appeal will be granted to a claimant who 
requests a hearing and is willing to appear in person.  The 
record before the Board contains evidence that the appellant 
clearly requested that he be rescheduled for a personal 
hearing prior to the appeal being certified to the Board.

As such, the appellant should be provided an opportunity to 
present testimony before a DRO, if he still desires to do so.  
If the appellant no longer desires such a hearing, a signed 
writing, to that effect, should be placed in the claims file.

The veteran's period of active military service, active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
have not been verified except for the period from December 
1977 to February 1978, and from May 2002 to June 2002.  The 
record also shows that the veteran was on active duty in 
March 2002.  At that time he injured his left elbow and was 
found to have left lateral epicondylitis which was incurred 
in the line of duty.  Other line of duty reports shows that 
he was on active duty in June 1995 and November 2001.  The 
record shows that he was deployed to Bosnia in September 2001 
and that he departed in March 2002.  An August 1984 service 
record shows that the veteran was treated for back pain which 
radiated into the buttocks and legs.  In August 1999, the 
veteran reported for treatment following a heavy refrigerator 
falling on his right hand.  In an August 2003 medical report 
the veteran related that since returning from overseas he had 
developed swelling and burning in the hands.  A December 2003 
VA examination report reveals diagnosis of chronic lumbar 
strain, right should impingement and lateral epicondylitis, 
left elbow.  

The veteran's periods of active service should be verified.  
Thereafter, the veteran should be scheduled for a VA 
examination to include opinions as to whether any of the 
claimed disabilities is related to the veteran's verified 
periods of ACDUTRA, INACDUTRA or active military service.

In addition, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, while 
these matters are being remanded, a VCAA letter should be 
provided to the appellant to ensure compliance with all 
notice and assistance requirements.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
appellant's periods of active duty, 
ACDUTRA, and INACDUTRA.  The Board points 
out that a March 2002 statement of 
medical examination and duty status 
reflects that the appellant injured his 
left elbow while on active duty in 
Bosnia, and other service records show 
complaints pertaining to the hands and 
back.

2.  Schedule the veteran for appropriate 
VA examinations to determine the etiology 
of the claimed disorders.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran has 
a bilateral hand condition, lumbar 
strain, lateral osteophyte formation of 
the left elbow (i.e. a left elbow 
disorder) and/or a right shoulder 
impingement which was incurred during 
active military service, ACDURTRA and/or 
a period of INACDUTRA.  The examiner 
should be informed that the veteran was 
treated on active duty for a left lateral 
epicondylitis in March 2002, while on 
active duty.

The examiner should be given a list of 
the veteran's periods of active military 
service, ACDUTRA, and INACDUTRA, as well 
as any associated medical records.

3.  The RO is to provide the appellant 
with corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

4.  Thereafter, the RO should take the 
necessary steps to schedule the appellant 
for a DRO hearing at the RO in Baltimore, 
Maryland.  If the appellant no longer 
desires a DRO hearing, a signed writing 
to that effect should be placed in the 
claims file.  

5.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence, to include the appellant's 
testimony.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  The claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

